Citation Nr: 1738334	
Decision Date: 09/12/17    Archive Date: 09/22/17

DOCKET NO.  16-42 592	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Whether new and material evidence has been received to reopen the claim of service connection for a sleep disorder, to include sleep apnea.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

D. Whitehead, Counsel



INTRODUCTION

The Veteran served on active duty from May 1954 to May 1956.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2015 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  Jurisdiction over the claim resides with the RO in Houston, Texas.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

In June 2017, prior to the promulgation of a decision in the appeal, the Veteran informed VA in writing that he wanted to withdraw the issue on appeal.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal of whether new and material has been received to reopen the claim of service connection for a sleep disorder have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  Except for appeals withdrawn on the record at a hearing, withdrawal must be in writing.  38 C.F.R. § 20.204(b).

In June 2017, the Veteran submitted a written statement indicating his desire to withdraw the appeal of whether new and material evidence has been received to reopen the claim of entitlement to service connection for a sleep disorder.  As the Veteran has withdrawn his appeal, there remains no allegation of error of fact or law for appellate consideration with respect to this issue.  Accordingly, the Board does not have jurisdiction to review the appeal of whether new and material evidence has been received to reopen the claim for service connection for a sleep disorder and it must be dismissed.


ORDER

The appeal of whether new and material evidence has been received to reopen the claim of entitlement to service connection for a sleep disorder is dismissed.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


